                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


FAWN M. LOOSE,

                                  Plaintiff,

                 v.                                                  Case No. 18-CV-1266

ANDREW M. SAUL 1,
Commissioner of Social Security,

                                  Defendant.


                                    DECISION AND ORDER


                                            INTRODUCTION

        Plaintiff Fawn Loose alleges she has been disabled since November 3, 2011 (Tr. 39)

and “is unable to work due to a combination of her impairments,” which include both

physical and mental impairments (Tr. 46). In August 2012 she applied for supplemental

security income. (Tr. 185-90.) After her application was denied initially (Tr. 90-104) and

upon reconsideration (Tr. 105-18), a hearing was held before an administrative law judge

(ALJ) on May 27, 2015 (Tr. 60-89). On August 27, 2015, the ALJ issued a written decision

concluding Loose was not disabled. (Tr. 39-53.) The Appeals Council denied Loose’s


1
 As of June 4, 2019, Andrew M. Saul is the Commissioner of Social Security. Pursuant to Federal Rule of Civil
Procedure 25(d), he is substituted as the named defendant in this action.
request for review on November 18, 2016. (Tr. 13-15.) This action followed. All parties

have consented to the full jurisdiction of a magistrate judge (ECF Nos. 6, 13), and this

matter is now ready for resolution.

                                      ALJ’S DECISION

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. At step one, the ALJ determines whether the claimant has engaged in

substantial gainful activity. The ALJ found that Loose “has not engaged in substantial

gainful activity since August 1, 2012, the application date[.]” (Tr. 41.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(c), 416.920(c). An impairment is severe if it

significantly limits a claimant’s physical or mental ability to do basic work activities. 20

C.F.R. § 404.1522(a). The ALJ concluded that Loose has the following severe impairments:

“obesity, history of right carpal tunnel syndrome surgery, cervical spine disc protrusion,

patellofemoral chondromalacia, affective disorder, anxiety disorder, pain disorder, and

alcohol/substance abuse disorder[.]” (Tr. 41.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 4, Subpart P, Appendix, 20 C.F.R. §§ 404.1520(d),

416.1526, 416.920(d), and 416.926 (called “The Listings”). If the impairment or



                                              2
impairments meets or medically equals the criteria of a listing and also meets the twelve-

month duration requirement, 20 C.F.R. § 416.909, the claimant is disabled. If the

claimant’s impairment or impairments is not of a severity to meet or medically equal the

criteria set forth in a listing, the analysis then proceeds to the next step. The ALJ found

that Loose “does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments[.]” (Tr. 42.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), “which is [the claimant’s] ‘ability to do physical and mental

work activities on a regular basis despite limitations from her impairments.’” Ghiselli v.

Colvin, 837 F.3d 771, 774 (7th Cir. 2016) (quoting Moore v. Colvin, 743 F.3d 1118, 1121 (7th

Cir. 2014)). In making the RFC finding, the ALJ must consider all of the claimant’s

impairments, including impairments that are not severe. 20 C.F.R. §§ 404.1529, 416.929;

SSR 96-4p. In other words, the RFC determination is a “function by function” assessment

of the claimant’s maximum work capability. Elder v. Astrue, 529 F.3d 408, 412 (7th Cir.

2008). The ALJ concluded Loose has the RFC

       to perform sedentary work as defined in 20 CFR 416.967(a) except: [Loose]
       can never climb ladders, ropes, or scaffolds, and no more than occasionally
       climb ramps and stairs, balance, stoop, crouch, crawl, kneel, bend, or twist.
       [Loose] must avoid concentrated exposure to workplace hazards such as
       unprotected heights and dangerous moving machinery. [Loose]requires a
       sit-stand option allowing her to stand for 1-2 minutes after sitting for 30
       minutes. [Loose] can reach no more than frequently with both upper
       extremities, and use her right hand no more than frequently to handle,
       finger, and feel. [Loose] is limited to understanding, remembering and
       carrying-out simple routine tasks, with no public contact for work-related


                                             3
       purposes and no more than occasional contact with co-workers and
       supervisors. [Loose] cannot have hourly quotas but can do work that is
       measured by what is completed by the end of the workday.

(Tr. 45-46.)

       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant work.

20 C.F.R. §§ 404.1526, 416.965. Loose’s past relevant work was as a janitor and order

picker. (Tr. 51.) The ALJ determined that Loose “is unable to perform any past relevant

work[.]” (Id.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering her RFC, age, education,

and work experience. At this step the ALJ concluded that, “[c]onsidering [Loose’s] age,

education, work experience, and [RFC], there are jobs that exist in significant numbers in

the national economy that [Loose] can perform.” (Tr. 51.) In reaching that conclusion, the

ALJ relied on testimony from a vocational expert (VE), who testified that a hypothetical

individual of Loose’s age, education, work experience, and RFC could perform the

requirements of occupations such as address clerk, accounts clerk, and bench sorter. (Tr.

52.) After finding that Loose could perform work in the national economy, the ALJ

concluded she was not disabled. (Id.)




                                            4
                                STANDARD OF REVIEW

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019) (citing 42 U.S.C.

§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex

rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial evidence

supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s] decision

even if ‘reasonable minds could differ concerning whether [the claimant] is disabled.’”

L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder, 529 F.3d at 413).

                                         ANALYSIS

       Loose argues that the ALJ erred (1) by failing to evaluate the “[f]unctional

[i]mpact” of Loose’s angry outbursts; (2) in improperly dismissing her sleep apnea; and

(3) by not supporting her determination of Loose’s work ability. (ECF No. 16 at 11-19.)




                                              5
I.     Angry Outbursts

       “As a general rule, both the hypothetical posed to the VE and the ALJ’s RFC

assessment must incorporate all of the claimant’s limitations supported by the medical

record.” Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014). Dr. Robert Schedgick, a licensed

psychologist, evaluated Loose. (Tr. 358-75.) In his report, Dr. Schedgick found:

       Her social skills are problematic. She has difficulty communicating her
       wants, needs, and desires. She seems to have some passive aggressive
       features. She has difficulty modulating her anger. Sometimes she can
       become quite aggressive. She admits to pulling a knife and threatening her
       boyfriend a few weeks ago. She can be obnoxious and disruptive.

(Tr. 373.) Nonetheless, Dr. Schedgick concluded that Loose’s “work capacity is adequate.

She can understand, remember, and carry out instructions without difficulty. She

probably can interact if she chooses to do so with supervisors, coworkers, and the general

public without problems.” (Tr. 374.)

       The ALJ held:

       In social functioning, [Loose] has moderate difficulties.…Additionally,
       [Loose] reported she is able to go out alone and shop for 30-60 minutes at a
       time without evidence of any abnormal behavior such as getting into
       confrontations, episodes of anger, hallucinations, delusions, or paranoia.
       Furthermore, [Loose] testified that she holds rummage sales, indicating she
       is able to interact with customers.…

(Tr. 44 (internal citations omitted).)

       Loose contends the ALJ failed to evaluate the “[f]unctional [i]mpact” of her angry

outbursts. (ECF No. 16 at 11-13.) Although in her reply Loose argues the Commissioner

did not respond to this argument in his brief (ECF No. 25 at 2-3), the Commissioner did


                                             6
address Dr. Schedgick’s findings of Loose’s social issues, stating, “[b]ut, even accounting

for those issues, Dr. Schedgick concluded that Plaintiff still could probably interact with

supervisors, coworkers, and the public without problems—should she choose to do so”

(ECF No. 24 at 6-7).

       By addressing the evidence that Loose interacts with other people without

experiencing “episodes of anger” while shopping, and that she interacts with others at

her rummage sales, the ALJ did address her angry outbursts. The ALJ even included a

limitation in the RFC that Loose should have “no public contact for work-related

purposes and no more than occasional contact with co-workers and supervisors.” (Tr. 45-

46.) Accordingly, the ALJ did not fail to consider the effect of Loose’s angry outbursts.

II.    Sleep Apnea

       Loose also argues the ALJ erred by dismissing her sleep apnea. (ECF No. 16 at 13-

15.) The ALJ stated,

       [Loose’s] records also show treatment for a sinus disorder and mention of
       obstructive sleep apnea. However, there is no evidence in the record of
       these impairments resulting in any functional limitations. As such, the
       undersigned finds that the above impairments are not severe impairments
       as defined in 20 CFR 416.920(c), and SSRs 85-28 and 96-3p, in that they do
       not cause more than a minimal limitation of physical or mental ability to
       do basic work activities.

(Tr. 42 (internal citations omitted).)

       Loose contends that “[t]his reasoning by the ALJ is factual error because [she]

reported excessive fatigue and sleepiness, daytime tiredness, and the need to nap.” (ECF



                                             7
No. 16 at 13.) The Commissioner argues that a mere diagnosis is not sufficient “to

demonstrate significant limitations,” nor is relying on “subjective allegations…enough to

show disabling symptoms.” (ECF No. 24 at 18.) As the Seventh Circuit stated, “[a

claimant’s] subjective complaints need not be accepted insofar as they clash with other,

objective medical evidence in the record.” Arnold v. Barnhart, 473 F.3d 816, 823 (7th Cir.

2007) (citing Carradine v. Barnhart, 360 F.3d 751, 764 (7th Cir. 2004) (Coffey, J., dissenting));

see also Knox v. Astrue, 327 F. App’x 652, 655 (7th Cir. 2009) (unpublished) (citing Rice v.

Barnhart, 384, F.3d 363, 371 (7th Cir. 2004)) (“There is no presumption of truthfulness for

a claimant’s subjective complaints; rather, an ALJ should rely on medical opinions based

on objective observations and not solely on a claimant’s subjective assertions.”).

        The ALJ noted “mental status examinations from March 11, 2014 and August 1,

2014 both noted that [Loose] was alert, friendly, and trustful with a relaxed mood and

appropriate affect” (Tr. 49), and “[Loose] can operate a vehicle, and has the mental

capacity to go places alone and organize and run rummage sales, thus she is able to be

alert” (Tr. 50). Moreover,

       [t]he record reflects that [Loose] has made inconsistent statements
       regarding matters relevant to the issue of disability. For example,…[Loose]
       made numerous inconsistent statements to the psychological consultative
       examiner, including regarding her work history and work performance, her
       substance abuse history, and her medication compliance. These
       discrepancies diminish the persuasiveness of [Loose’s] subjective
       complaints and alleged functional limitations.

(Tr. 49.)



                                               8
          Because the ALJ’s reason for dismissing Loose’s sleep apnea was supported by

substantial evidence that she was alert at medical appointments and was alert enough to

carry out tasks such as driving or organizing rummage sales, the ALJ did not err by

dismissing her complaints of sleep apnea.

III.      Work Ability

          Loose asserts that, “[i]n assessing [her] work ability, the ALJ must identify the

record basis supporting the residual functional capacity finding; any finding of work

ability which the ALJ does not properly ground in the record cannot withstand

substantial evidence review.” (ECF No. 16 at 15.) Loose first argues that the ALJ “relied

on no opinion evidence in finding [she] could perform this range of sedentary work.” (Id.

at 16.)

          Pat Chan, M.D. and Mina Khorshidi, M.D. are both medical consultants with the

State Agency who examined Loose. (Tr. 50.) Contrary to Loose’s argument, the ALJ gave

“partial weight” to their opinions. (Id.) The ALJ explained,

          The undersigned gives partial weight to the opinions provided by Pat Chan,
          M.D., the State Agency medical consultant at the initial level, and Mina
          Khorshidi, M.D., the State Agency medical consultant at the reconsideration
          level, who both opined that [Loose] could perform a reduced range of light
          work. Although Drs. Chan and Khorshidi are non-treating, non-examining
          medical sources, their opinions are based upon a thorough review of the
          available medical record and a comprehensive understanding of agency
          rules and regulations. The undersigned finds these opinions are internally
          consistent and well supported by a reasonable explanation and the
          available evidence. However, the State Agency medical consultants
          restricted [Loose] against even moderate exposure to hazards, indicating
          extreme limitation in this area. The undersigned finds that avoiding


                                              9
       concentrated exposure to work hazards is more appropriate, as [Loose] can
       operate a vehicle, and has the mental capacity to go places alone and run
       rummage sales, thus she is able to be alert. However, after reviewing the
       entire record, including the evidence submitted at the hearing level, the
       undersigned finds that on regular basis, sedentary work is more
       appropriate for [Loose] when considering all of her impairments, together,
       including her obesity, knee impairments, and history of carpal tunnel
       syndrome which could impact ability to lift more than ten pounds for work-
       related purposes.

(Tr. 50.) Thus, it is not accurate to say that the ALJ “relied on no opinion evidence in

finding [she] could perform this range of sedentary work.”

       The Commissioner notes,

       Dr. Khorshidi indicated that [Loose] had no postural limitations. But Dr.
       Chan opined that [Loose] could only occasionally climb stairs, stoop, kneel,
       crouch, and crawl. The ALJ incorporated all of Dr. Chan’s postural
       limitations into her RFC finding.

       The ALJ also gave more limiting restrictions than both Drs. Chan and
       Khorshidi in a number of areas. Drs. Chan and Khorshidi opined that
       [Loose] could stand and/or walk about six hours in an eight-hour day, and
       could lift and/or carry twenty pounds occasionally and ten pounds
       frequently. The ALJ went further, restricting [Loose]to sedentary work.
       Such work required standing and/or walking for “no more than about 2
       hours of an 8-hour day.” It also involved “lifting no more than 10 pounds
       at a time and occasionally lifting or carrying articles like docket files,
       ledgers, and small tools. Similarly, while Drs. Chan and Khorshidi
       indicated no balancing or manipulative limitations, the ALJ restricted
       [Loose] to only occasionally balancing, frequently reaching, and frequently
       handling, fingering, and feeling with her right hand. The ALJ also provided
       [Loose] with an option to stand for one-to-two minutes after sitting for
       thirty minutes, an accommodation not offered by Drs. Chan and Khorshidi.
       The opinions of Drs. Chan and Khorshidi stand for [Loose] being able to
       perform at least the abilities contemplated in the ALJ’s RFC finding.

(ECF No. 24 at 13-14 (internal citations and footnote omitted).)



                                             10
       Loose argues that “[m]erely assigning some random lesser work ability than

opinion evidence the ALJ did not find fully supported does not fulfill the Commissioner’s

mandate to demonstrate the functional capacity finding is supported by substantial

evidence.” (ECF No. 25 at 7.) The court agrees. The ALJ’s RFC determination must be

supported by substantial evidence from the record. On remand, the ALJ must explain the

basis for her RFC finding.

       Second, Loose argues that “the ALJ’s legally erroneous independent medical

decision-making is highlighted by the ALJ’s finding of Ms. Loose’s need for a sit and

stand option.” (ECF No. 16 at 16-17.) Even though Loose believes she can only sit for

fifteen minutes (Tr. 70), the ALJ held that “Loose requires a sit-stand option allowing her

to stand for 1-2 minutes after sitting for 30 minutes.” (Tr. 45.) Loose argues this is a grave

error “because the ALJ neglected to set forth an assessment of the aggregate effect of her

back degeneration and morbid obesity.” (ECF No. 16 at 17.)

       The ALJ stated that the thirty-minute sitting limitation was put in place because of

Loose’s weight. (Tr. 43.) (“[T]he undersigned has determined that [Loose] would have

some additional limitations resulting from her weight and it is, in part, the reason why

she has several postural limitations and was given the option to change positions after

sitting for 30 minutes for 1-2 minutes at a time.”) The ALJ further found “that [Loose’s]

record does not support the finding of any greater restrictions than those provided in the

[RFC].” (Tr. 46.) However, the ALJ did not explain in what way Loose’s weight supported



                                             11
a finding that she could sit for thirty minutes at a time as long as she could stand up for

a couple of minutes after thirty minutes, particularly when Loose says she can only sit for

fifteen minutes at a time.

       Although the ALJ is not required to accept Loose’s subjective complaints if they

are not consistent with the medical evidence, Arnold, 473 F.3d at 823, the ALJ “must build

an accurate and logical bridge between the evidence and the result.” Beardsley v. Colvin,

758 F.3d 834, 837 (7th Cir. 2014). Accordingly, remand is appropriate so that the ALJ may

support that limitation with substantial evidence.

       Third, Loose argues that the ALJ erred by not taking into account the entirety of

the reports of Drs. Musholt and Donahoo. (ECF No. 16 at 17-18.) Specifically, Loose

alleges the ALJ erred in not assessing the doctors’ findings that “Loose would have

moderate limitations in her ability to respond appropriately to changes in the workplace”

and “Loose would be moderately limited in her ability to ask simple questions or request

assistance.” (Id. at 18 (internal citations omitted).) It is true that the ALJ did not specifically

explain how these findings factored into the RFC. Nevertheless, Loose does not say what

additional limitations the ALJ should have added based on these findings. See Hernandez

v. Astrue, 277 F. App’x 617, 624 (7th Cir. 2008) (unpublished) (“Here the ALJ did not

explicitly discuss the exacerbating effects of [plaintiff’s] obesity on her other limitations

when arriving at her RFC, but the error was harmless. [Plaintiff] did not articulate how

her obesity exacerbated her underlying conditions and further limited her functioning—



                                                12
as it was her burden to do.” (internal citation omitted).) Additionally, as the

Commissioner argues, “that Plaintiff had moderate limitations does not mean that she

was disabled.” (ECF No. 24 at 11.) As such, the ALJ did not err by failing to account for

Loose’s moderate limitations in responding to workplace changes or ability to ask

questions.

       Finally, Loose argues that “[a]s a final example of the lack of support for the

functional capacity finding, the ALJ did not explain why she determined that Ms. Loose

could not meet an hourly quota but could meet an end of the day production

requirement.” (ECF No. 16 at 18.) Even though, as the Commissioner argues, “Dr.

Schedgick did not indicate that Plaintiff was so limited” (ECF No. 24 at 7), the ALJ should

explain why she finds that Loose could still meet an end of the day requirement. Since

the ALJ includes no explanation for this finding and it appears to be arbitrary, remand is

appropriate so that the ALJ may support that limitation with substantial evidence. See

Garner v. Berryhill, No. 1:18CV211, 2019 WL 1324605, at *10 (N.D. Ind. Mar. 22, 2019).

       IT IS THEREFORE ORDERED that the Commissioner’s decision is reversed, and

pursuant to 42 U.S.C. § 405(g), sentence four, this matter is remanded for further rulings

consistent with this decision. The Clerk shall enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 29th day of August, 2019.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge


                                            13
